

Exhibit 10.61






AMENDMENT NO. 4 TO
AMENDED AND RESTATED MASTER PROFESSIONAL SERVICES AGREEMENT
BY AND BETWEEN
ASCENSION HEALTH AND R1 RCM INC.


This Amendment No. 4 to the Master Professional Services Agreement (this
“Amendment”) by and between Ascension Health (“Ascension Health”) and R1 RCM
Inc. (formerly known as Accretive Health, Inc.) (“R1”) is entered into effective
this 20th day of December, 2019 (the “Amendment Effective Date”). Ascension
Health and R1 are sometimes referred to in herein as a “Party” or collectively
as the “Parties”. All capitalized terms used and not otherwise defined herein
shall have the meaning ascribed to them in the MPSA (as defined below).
WHEREAS, Ascension Health and R1 entered into that certain Amended and Restated
Master Professional Services Agreement dated February 16, 2016, as amended (the
“MPSA”); and
WHEREAS, Ascension Health and Supplier desire to provide for new terms for
determining the Base Fees and Incentive Fees for Dependent Services for certain
hospitals that are acquired by or built by Ascension Health or an Eligible
Recipient.
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Amendment, and of other good and valid consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:
I.
Base Fee for Dependent Services. Effective as of January 1, 2019, Exhibit 4-A to
the MPSA is hereby amended as follows:



a.
The following definitions are hereby added to Section 1.3 of Exhibit 4-A:

“(x)    “Add-On Hospital” means any New ABM having annual Cash Collections less
than $1 billion. An Add-On Hospital may be either (i) an Existing Add-On
Hospital or (ii) a Start-Up Add-On Hospital.
(xi)    “Existing Add-On Hospital” means any Add-On Hospital that has been in
operation for at least two (2) years or is otherwise designated as such by the
Parties.
(xii)    “Start-Up ABM Baseline Period” means, with respect to any Start-Up
Add-On Hospital, the period commencing with the date that R1 starts to provide
Dependent Services to the Start-Up Add-On Hospital through the later of: (1) the
one year anniversary of such start date; and (2) the date that patient volumes
stabilize at such Start-Up Add-On Hospital, as mutually agreed by the Parties,
acting reasonably.
(xiii)     “Start-Up Add-On Hospital” means any Add-On Hospital that has been in
operation for less than two (2) years or is otherwise designated as such by the
Parties.


1


[*****] Text omitted for confidential treatment. The redacted information has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.





--------------------------------------------------------------------------------




b.
Section 5 of Exhibit 4-A is hereby deleted in its entirety and replaced with the
following:



“5.    Implementation Fees. Each Eligible Recipient shall pay Supplier
implementation fees in the following amounts (each, an “Implementation Fee”):
(i) each Additional Book Eligible Recipient shall pay Supplier an amount equal
to [*****] of annual Cash Collections (measured as of the Baseline Year) of such
Additional Book Eligible Recipient; and (ii) in addition (but without
duplication) to the amount resulting from the foregoing clause (i), with respect
to the implementation of Dependent Services at any New ABM (including, for the
avoidance of doubt, any new hospitals), such Eligible Recipient shall pay
Supplier an amount equal to: (a) with respect to any New ABM other than a
Start-Up Add-On Hospital, [*****] of the annual Cash Collections (measured as of
the last completed fiscal year of such Eligible Recipient) of such New ABM; and
(b) with respect to any Start-Up Add-On Hospital, [*****] of the annual Cash
Collections during the first consecutive twelve-month period following the
Start-Up ABM Baseline Period. The applicable Eligible Recipients shall pay the
Implementation Fees set forth herein in [*****] equal [*****] installments
beginning on the Employment Effective Date for the first of the Transitioned
Employees with respect to such Eligible Recipient or, if there are no
Transitioned Employees, then on the first day following the Start-Up ABM
Baseline Period.”
c.
Section 9 of Exhibit 4-A is hereby deleted in its entirety and replaced with the
following:



“9. Base Fee for New ABMs.
9.1    With respect to any New ABM other than an Add-On Hospital, (i) the
Parties shall conduct an assessment of such New ABM that is consistent in scope
with the Original Assessment, (ii) such assessment will identify any areas that
may require investments in technology, employees, and other infrastructure that
may improve the operational performance of the Services with respect to such New
ABM, consistent with the process used for Additional Book Eligible Recipients,
(iii) the results of any such assessment shall be submitted to the Cost Board,
and (iv) the Cost Board shall determine the methodology for calculating the Base
Fee for such New ABM in accordance with guidelines and principles that are
consistent with those set forth in this Exhibit 4-A that are applicable to
Additional Book Eligible Recipients.
9.2    With respect to any Existing Add-On Hospital, the Parties will not
conduct an assessment of such Existing Add-On Hospital for purposes of
determining the Base Fee. Upon execution of a new Supplement or addition to an
existing Supplement with respect to any such Existing Add-On Hospital, the
Additional Book Cost to Collect Factor applicable to such Existing Add-On
Hospital shall be equal to the AB Floor and the I&I Factor shall be equal to
[*****].
9.3    With respect to any Start-Up Add-On Hospital, the Parties will not
conduct an assessment of such New ABM for purposes of determining the Base Fee.
Upon execution of a new Supplement or addition to an existing Supplement, the
Base Fees during the Start-Up ABM Baseline Period shall be equal to: [*****],
plus (c) fees for Supplier’s provision of Shared Services for such New ABM as
agreed to by the Parties in good faith [*****]. Following the Start-Up ABM
Baseline Period, the Additional Book Cost to Collect Factor applicable to such
New ABM shall be equal to the AB Floor and the I&I Factor shall be equal to
[*****].


2


[*****] Text omitted for confidential treatment. The redacted information has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------




9.4    Following the addition of the [*****] New ABM having annual Cash
Collections of [*****] million or less (calculated since January 1, 2019), the
Parties agree to evaluate in good faith whether to adjust the Base Fees as
described in Section 9.2 or 9.3 with respect to such New ABMs, as necessary to
ensure that the Base Fees are fair and equitable to both Parties, taking into
account the principles and methodology contained in Exhibit 4-A. Any adjustment
to the Base Fees shall apply prospectively only.


II.
Incentive Fees. Effective as of January 1, 2019, Exhibit 4-B is hereby amended
as follows:



Section 3.3 of Exhibit 4-B is hereby deleted in its entirety and replaced with
the following:


“Eligible Recipient Performance Targets will be calculated for each of the 7
Operating Metrics at the site level (e.g., for each Facility) in accordance with
this Exhibit 4-B. Performance Targets will be calculated for each Additional
Book Eligible Recipient and New ABM prior to the applicable Supplement
Commencement Date, except as otherwise provided in this Section 3.3, and will
remain in effect unchanged (other than the payer mix adjustments described in
Section 3.2 above) unless modified in accordance with the process set forth in
Section 3.4 below. The Performance Targets for each Operating Metric for the
Current Book Eligible Recipients will be calculated in accordance with Sections
3.1 and 3.2 above using such Eligible Recipient’s average [*****] during the
applicable portion (i.e., quarterly periods or annual, in accordance with
Sections 3.1 and 3.2 above) of such Eligible Recipient’s [*****]. For Additional
Book Eligible Recipients and New ABMs, except as otherwise provided in this
Section 3.3, the Performance Targets will be calculated in accordance with
Sections 3.1 and 3.2 above using such Eligible Recipient’s average [*****]
during the applicable portion (i.e., quarterly periods or annual, in accordance
with Sections 3.1 and 3.2 above) of such Eligible Recipient’s [*****]. The
calculation of Operating Metrics will utilize the same definitions, data
sources, and systems during the period(ds) utilized to set Performance Targets
and all Measurement Periods for the Supplement Term. Any changes to the
calculation or source data, definitions, or systems which the Supplier and
Eligible Recipient agree are necessary to assure that the Performance Targets
and the method of calculating the Performance Targets and actual Operating
Metric performance fairly reflect operating performance during the Term of the
Supplement will be incorporated into the Operating Metrics Scorecard on a timely
basis, with such changes having effect for all subsequent Measurement Periods.
Notwithstanding anything to the contrary in this Section 3.3, with respect to
any Start-Up Add-On Hospital, the Parties shall determine the baseline period
for calculation of Performance Targets for each Operating Metric for each such
Start-Up Add-On Hospital. [*****].”


III.
Counterparts. This Amendment may be executed in several counterparts, all of
which taken together will constitute one single agreement between the Parties.



[signature page follows]


3


[*****] Text omitted for confidential treatment. The redacted information has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed and delivered this Amendment
effective as of the Amendment Effective Date, first indicated above.


Ascension Health
R1 RCM Inc.


By: /s/ Rhonda C. Anderson

Name: Rhonda C. Anderson 


Title: SVP, Operational Finance




By: /s/ John Sparby 

Name: John Sparby 

Title: EVP Customer Operations, R1





[Signature Page to Amendment No. 4]

